United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2413
                        ___________________________

                                    Eric Johnson

                       lllllllllllllllllllllPetitioner - Appellant

                                           v.

                             United States of America

                      lllllllllllllllllllllRespondent - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - El Dorado
                                 ____________

                             Submitted: June 25, 2019
                              Filed: August 1, 2019
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, BENTON and STRAS, Circuit Judges.
                              ____________

PER CURIAM.

       Eric Devon Johnson pled guilty in 2013 to aiding and abetting armed bank
robbery, in violation of 18 U.S.C. §§ 2113(a) and (d) and 2, and the brandishing of
a firearm in furtherance of a crime of violence, in violation of 18 U.S.C. §§
924(c)(1)(A) and 2. He was sentenced to 135 months’ imprisonment. He moved to
vacate his § 924(c) conviction under 28 U.S.C. § 2255, invoking Johnson v. United
States, 135 S. Ct. 2551 (2015). The district court1 found his challenge foreclosed by
United States v. Prickett, 839 F.3d 697, 700 (8th Cir. 2016) (per curiam) (concluding
“Johnson does not render § 924(c)(3)(B) unconstitutionally vague”). The district
court granted a certificate of appealability whether § 924(c)(3)(B) is unconstitutional.
This court held the case in abeyance pending the Supreme Court’s decision in United
States v. Davis, 139 S. Ct. 2319 (2019). Having jurisdiction under 28 U.S.C. § 1291
and 2253, this court affirms.

      The issue is whether aiding and abetting armed bank robbery is a “crime of
violence” under § 924(c). Section 924(c)(3) defines “crime of violence” as a felony
offense that meets either the force clause of subsection (A) or the residual clause of
subsection (B). In Davis, the Supreme Court invalidated the residual clause. Davis,
139 S. Ct. at 2336. Despite Davis’s holding, Johnson is not entitled to relief.

       The force clause encompasses felonies that have “as an element the use,
attempted use, or threatened use of physical force against the person or property of
another.” 18 U.S.C. § 924(c)(3)(A). Aiding and abetting armed bank robbery
qualifies under this clause. Johnson’s arguments to the contrary are foreclosed by
precedent. Bank robbery by intimidation requires the threatened use of violent force.
Estell v. United States, 924 F.3d 1291, 1293 (8th Cir. 2019) (holding bank robbery
under § 2113(a) qualifies as crime of violence under § 924(c)(3)(A), even when
committed by intimidation). Because bank robbery qualifies under the force clause,
so does aiding and abetting armed bank robbery. See Kidd v. United States, 2019 WL
2864451, at *2 (8th Cir. July 3, 2019) (per curiam) (aider and abettor is treated same

      1
       The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas, adopting in part the report and recommendation of the
Honorable Barry A. Bryant, United States Magistrate Judge for the Western District
of Arkansas.

                                          -2-
as principal when determining whether offense qualifies as crime of violence under
§ 924(c)(3)(A)), citing 18 U.S.C. § 2. Johnson is not entitled to § 2255 relief.

                                  *******

      The judgment is affirmed.
                     ______________________________




                                       -3-